Citation Nr: 1420054	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  09-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for arthritis of the lumbosacral spine due to multiple hip surgeries.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had active service from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In November 2010, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Board denied this appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted a Joint Motion for Remand (JMR) of the Veteran and Secretary of Veterans' Affairs (the Parties).  

Pursuant to that JMR, the Court vacated the January 2011 Board decision and remanded the case to the Board for action consistent with the terms of the JMR.  

Following the remand from the Court, the Board obtained an expert medical opinion from an orthopedic surgeon in May 2012.  

In September 2012, the Board again denied this appeal.  The Veteran appealed that decision to the Court.  In May 2013, the Court granted a JMR of the Parties.  Pursuant to that JMR, the Court vacated the September 2012 Board decision and remanded the case to the Board for action consistent with terms of the JMR.  To comply with the terms of the May 2013 JMR, the Board must remand the case to the AOJ.  

A detailed review of the JMR reveals that the Parties primary concern involves a factual determination largely dependent on informed consent documents, not the medical opinion obtained.  However, the Board must comply with the terms to JMR.  The concern involves the question of whether the January 2006 VA hip surgery was with the Veteran's informed consent.  In the May 2012 opinion, the examiner stated that he assumed that "there were consent forms in the stack of paper chart" that he was given and that "someone with access to [the] patient's electronic record could more easily and reliably address this issue."  

From this statement, the Parties concluded that the examiner did not have the Veteran's claims file or complete records at the time of the opinion.  However, it is important to note that the consent forms, or whether the Veteran gave consent, are not a "medical determination", requiring a "medical opinion", but a factual determination.

The Parties also determined that it appeared that the examiner did not review all of the relevant records because he did not address relevant evidence prior to the February 2007 hip surgery.  The JMR lists the evidence of concern.  The Parties also noted that the examiner had remarked as to the possibility of aggravation of the lumbosacral spine condition by the hip surgery.  Finally, the JMR included concern over an apparent absence of copies of consent forms in the record.  

Again, the finding of whether or not the Veteran gave "consent" is not a medical determination, but a factual determination to be made by the Board, not an examiner.  Notwithstanding, the Board must implement the Court's JMR fully.

In any event, to address the JMRs concerns, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies all the Veteran's signed informed consent forms with regard to the December 2004, January 2006, and February 2007 VA hip surgeries and associate the copies with the claims file.  If copies of the Veteran's signed informed consent forms for any of those surgeries are not obtainable, then documentation of all efforts to obtain the copies and negative replies must be associated with the claims file.  

2.  After completion of the above, ensure that the paper claims file and all of the electronically stored records of treatment of the Veteran in VA's possession (to include signed informed consent forms), or paper copies of such electronically stored treatment records (to include signed informed consent forms), are provided to an examiner for review.  

The examiner must review the claims file and all of the electronically stored documents, or copies of the electronically stored documents, and must indicate review of such in his or her opinion report.  

The Board requires several opinions.  There are specific legal requirements tied to the remand from the Court in this case.  Specifically, in providing the requested opinions listed at (i) and (ii) below, the examiner must include discussion of relevant medical evidence prior to the February 2007 VA hip surgery, to include a January 2006 x-ray of the lumbar spine that demonstrated a mild anterior wedge deformity of the T8 vertebrae and a moderate compression fracture deformity of L1, and a September 2006 bone scan that demonstrated a normal lumbar vertebrae.  This means that the examiner must address the radiological evidence of the lumbar spine prior to the February 2007 VA hip examination in comparison with August 2007 VA x-ray that demonstrated degenerative changes of L5-S1.  This must be discussed in terms of whether it shows or does not show additional disability (arthritis of the lumbosacral spine or permanent worsening, beyond its natural progression, of any arthritis of the lumbosacral spine that may have existed prior to the surgeries).  The examiner must address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that VA care, to include hip surgeries in December 2004, on January 30, 2006, and in February 2007, caused additional disability, claimed as arthritis of the lumbosacral spine.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that VA treatment, including the hip surgeries, caused a permanent worsening of any arthritis of the lumbosacral spine, beyond its natural progression, that the Veteran may have had prior to the surgeries.  

(c)  If the examiner determines that VA treatment, including the hip surgeries, caused additional disability (including arthritis of the lumbosacral spine or a permanent worsening, beyond its natural progression, of any lumbosacral spine arthritis that existed prior to the surgeries), then the examiner must provide opinions as to the following:

(i)  Whether it is at least as likely as not (a 50 percent or greater probability) that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing care or treatment.  

(ii)  Whether it is at least as likely as not (a 50 percent or greater probability) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

(iii)  Whether it is at least as likely as not (a 50 percent or greater probability) that VA provided care or treatment without the Veteran's or his representative's signed informed consent.  If signed informed consent forms are not provided to the physician, then the physician must provide an opinion as to whether a reasonable person would have proceeded with the surgery even if he was advised of the risk of arthritis or worsening of arthritis of his lumbosacral spine as the result of the surgery - the examiner must provide a detailed explanation to support his or her opinion in this regard. 

(iv)  Whether it is at least as likely as not (a 50 percent or greater probability) that arthritis (including any permanent worsening, beyond it natural progression, of arthritis that the Veteran may have had prior the surgeries) was a reasonable foreseeable result of VA care.  

A review of the joint motions for remand may help the examiner in the understanding of this case.


3.  This is a complex case.  The RO/AMC should clearly ensure that the above development is completed (a review of the JMRs may be helpful in this regard), and then readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



